EXHIBIT 10.1
 
CONTRIBUTION AGREEMENT


This CONTRIBUTION AGREEMENT (this "Agreement") is entered into effective as of
July 7, 2011, by and between Felipe A. Pati (the "Shareholder"), and Circle Star
Energy Corp., a Nevada corporation (the "Company”).


Recitals


WHEREAS, the Shareholder is the former sole director and officer of the Company
and currently owns twenty-eight million five hundred and fifty thousand
(28,550,000) shares of common stock of the Company (the “Common Shares”);


WHEREAS, the Shareholder has resigned as director and officer of the Company and
the Company has revised its business strategy and appointed new directors and
officers;


WHEREAS, the Company and the Shareholder have determined that it is in the best
interest of the Company and its shareholders, including the Shareholder, that
the Company adjust is outstanding capital to facilitate the Company’s ability to
raise capital and implement its business strategy, by accepting a capital
contribution of common shares from the Shareholder; and


WHEREAS, the Shareholder desires to contribute to the Company nineteen million
five hundred and fifty thousand (19,550,000) Common Shares as a capital
contribution to the Company.
 
 


Agreement


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.      
Contribution.  The Shareholder hereby agrees to contribute nineteen million five
hundred and fifty thousand (19,550,000) Common Shares to the Company and the
Company hereby agrees to accept such contribution (the “Contributed Shares”) as
an additional capital contribution and adjust the Shareholder’s paid in capital
account accordingly. The Company and the Shareholder agree that the Contributed
Shares shall be cancelled and designated as unissued common stock.



2.      
Delivery.  The Shareholder shall deliver share certificate No. 47 representing
27,200,000 shares of common stock of the Company to the Company and tender of
the Contributed Shares. The Company shall cause its transfer agent to reissue a
new share certificate representing 7,650,000 shares of common stock to the
Shareholder.



3.      
Governing Law.  This Agreement shall be construed and enforced in accordance
with the federal laws of the United States and the internal laws of the State of
Texas, without regard to the conflicts of law rules of such state.

 
 
 
 

--------------------------------------------------------------------------------

 

 
4.      
Construction.  Whenever the singular number is used in this Agreement and when
required by the context, the same shall include the plural and vice versa, and
the masculine gender shall include the feminine and neuter genders and vice
versa.



5.      
Headings.  The headings in this Agreement are inserted for convenience only and
are in no way intended to describe, interpret, define or limit the scope, extent
or intent of this Agreement or any provisions hereof.



6.      
Severability.  If any provision of this Agreement or the application thereof to
any Person or circumstance shall be invalid, illegal or unenforceable to any
extent, the remainder of this Agreement and the application thereof shall not be
affected and shall be enforceable to the fullest extent permitted by law.



7.      
Heirs, Successors and Assigns.  Each of the covenants, terms, provisions and
agreements contained in this Agreement shall be binding upon and inure to the
benefit of the parties hereto and, to the extent permitted by this Agreement,
their respective heirs, legal representatives, successors and assigns.



8.      
Creditors.  None of the provisions of this Agreement shall be for the benefit of
or enforceable by any creditors of the Company.



9.      
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart of this Agreement via facsimile
shall be effective as delivery of a manually executed counterpart of this
Agreement.









[Signatures on Following Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
first written above.
 
 
 

 
THE COMPANY:
 
CIRCLE STAR ENERGY CORP.
      _________________________________   Name:      David Brow  
Title:        President           THE SHAREHOLDER:  
 
      _________________________________    Felipe A. Pati

 

 




 
 

--------------------------------------------------------------------------------

 